
	
		I
		112th CONGRESS
		1st Session
		H. R. 961
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2011
			Mr. Ruppersberger
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, with respect to
		  the prohibition on disrupting military funerals, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Haven for Heros Act of
			 2011.
		2.Amendments to
			 prohibition on disrupting military funeralsSection 1388 of title 18, United States
			 Code, is amended—
			(1)in subsection (a),
			 by striking 60 minutes before and ending 60 minutes after and
			 inserting 5 hours before, during, and ending 5 hours
			 after.
			(2)in subsection
			 (a)(2), by striking 300 and inserting 2500;
			 and
			
